DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-10 and 12-15 are pending and presented for examination.

Response to Arguments
	Applicant’s remarks dated 16 February 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
	The rejection of claims 9, 10 and 12 under 35 U.S.C. 112(a) is WITHDRAWN as the amendment was not new matter. Applicants submitted an amendment to the specification to correct a typographical error of the comparison of equation 1 dated 24 September 2021 which was supported by the text of the specification.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 and 13-15 are allowable for reasons of record.
As to claim 9, none of the cited prior art either alone or in combination discloses or reasonably suggests a ratio in ID/IG between an unmodified graphene and a graphene modified with a polymer greater than 1 wherein the graphene modified with a polymer has an ID/IG of 1 or less. Kim-2 is the closest piece of prior art and while disclosing (ID/IG)G(ID/IG)C of 1.6/1.3, the (ID/IG)C is greater than 1, not “1 or less” as required by the claim.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759